 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TUGCE VAROL,                                         Case No.: 19cv0524 GPC JLB
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   DISMISS
14   DAVID M. RADEL, Los Angeles Asylum
                                                          [Dkt. No. 4]
     Office, Director, U.S. Citizenship and
15
     Immigration Services, et al.,
16                                    Defendants.
17
18         On July 11, 2016, Plaintiff filed a form I-589 with the United States Citizenship
19   and Immigration Services (USCIS) to apply for asylum and withholding of removal.
20   (Dkt. No. 1 at 3.) More than three years later, Plaintiff is still waiting to schedule an
21   asylum interview with USCIS and for ultimate adjudication of her asylum application.
22   (Id.) She reports that the delays have produced great stress and anxiety and has prompted
23   the filing of this action which requires the Court to determine whether it has the
24   jurisdiction to entertain the case and, if so, whether the law provides Plaintiff a
25   cognizable cause of action. While the Court appreciates the difficulties that Plaintiff has
26   experienced in the course of awaiting a hearing, unfortunately, neither immigration law,
27
28

                                                      1
                                                                                    19cv0524 GPC JLB
 1   the Administrative Procedures Act (APA) nor the Constitution provide the sought-after
 2   remedy.
 3          On March 19, 2019, Tugce Varol (“Plaintiff”) filed a complaint for relief in the
 4   nature of mandamus to compel David M. Radel, Los Angeles Asylum Office, Director,
 5   U.S. Citizenship and Immigration Services; Kirstjen Nielsen, Secretary, U.S. Department
 6   of Homeland Security; and William P. Barr, U.S. Attorney General (collectively,
 7   “Defendants”) to schedule an interview and adjudicate Plaintiff’s asylum application.
 8   (Dkt. No. 1.) On June 14, 2019, Defendants filed, in response, a motion to dismiss the
 9   complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. No.
10   4.) Subsequently, Plaintiff filed a late response in opposition to the Government’s
11   motion on July 4, 2019. 1 (Dkt. No. 7.) On July 12, 2019, Defendants filed a reply to in
12   support of their motion to dismiss. (Dkt. No. 8.)
13          A hearing on motion was held on September 27, 2019. Having reviewed the
14   moving papers and applicable law, considered the arguments of counsel, and for the
15   reasons set forth below, the Court GRANTS Defendants' Motion to Dismiss.
16                                              Background
17          On July 23, 2015, Plaintiff, a native and citizen of Turkey, came to the United
18   States as a B-2 visitor. (Dkt. No. 1 at 3.) Department of Homeland Security (“DHS”)
19   authorized Plaintiff to remain in the country for a period of six months. (Id.) On July 11,
20   2016, she filed a form I-589 with the United States Citizenship and Immigration Services
21   (USCIS) to apply for asylum and withholding of removal. (Id.) On or about September 1,
22   2016, Plaintiff provided her biometrics to the USCIS per agency direction. (Id.) Plaintiff
23   is still waiting to schedule an asylum interview with the USCIS and for ultimate
24   adjudication of her asylum application. (Id.)
25
26
27
     1
      The Court notes that Plaintiff’s untimely response was unopposed by Defendants and ultimately
28   accepted by the Court. (Dkt. Nos. 6, 10.)

                                                       2
                                                                                         19cv0524 GPC JLB
 1           Plaintiff has made multiple attempts to expedite her asylum interview without
 2   success. (Id. at 4.) Plaintiff claims to have exhausted all available administrative
 3   remedies and asserts Defendants have failed to act in accordance with their duties under
 4   the law. (Id. at 9.) Plaintiff believes Defendants have unreasonably delayed the
 5   adjudication of Plaintiff’s asylum application. (Id. at 9.)
 6           Further, Plaintiff alleges that Defendants have been unable or unwilling to
 7   adjudicate her application for asylum and that the agency’s system for scheduling asylum
 8   applications for interviews is “arbitrary and capricious.” (Dkt. No. 1 at ¶¶ 16, 20.)
 9   Consequently, Plaintiff seeks relief under the Mandamus Act for violations of the
10   Immigration and Nationality Act (“INA”) and the Administrative Procedures Act
11   (“APA”). (Dkt. No. 1 at 9.) Plaintiff also asserts a Due Process claim. (Dkt. No. 1 at 8.)
12   Ultimately, Plaintiff seeks an order to compel the Defendants to schedule an interview
13   and fully adjudicate Plaintiff’s asylum application. (Id. at 9.)
14           Defendants have moved to dismiss the complaint on the basis that Plaintiff’s
15   complaint lacks subject matter jurisdiction and cannot state a claim for relief. (Dkt. No.
16   4.)
17                                         Legal Standard
18         A. Federal Rule of Civil Procedure 12(b)(1)
19           Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a defendant may seek
20   to dismiss a complaint for lack of subject matter jurisdiction. The federal court is one of
21   limited jurisdiction. See Gould v. Mutual Life Ins. Co. of New York, 790 F.2d 769, 774
22   (9th Cir. 1986). As such, it cannot reach the merits of any dispute until it confirms its
23   own subject matter jurisdiction. See Steel Co. v. Citizens for a Better Environ., 523 U.S.
24   83, 95 (1998). Plaintiff, as the party seeking to invoke jurisdiction, has the burden of
25   establishing that jurisdiction exists. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
26   U.S. 375, 377 (1994).
27         B. Federal Rule of Civil Procedure 12(b)(6)
28

                                                   3
                                                                                   19cv0524 GPC JLB
 1         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the
 2   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).
 3   Dismissal is warranted under Rule12(b)(6) where the complaint lacks a cognizable legal
 4   theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984); See
 5   Neitzke v. Williams, 490 U.S. 319, 326 (1989) ("Rule 12(b)(6) authorizes a court to
 6   dismiss a claim on the basis of a dispositive issue of law."). Alternatively, a complaint
 7   may be dismissed where it presents a cognizable legal theory yet fails to plead essential
 8   facts under that theory. Robertson, 749 F.2d at 534. While a plaintiff need not give
 9   "detailed factual allegations," a plaintiff must plead sufficient facts that, if true, "raise a
10   right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
11   545 (2007).
12          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,
13   accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal,
14   556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at 547). A claim is facially plausible
15   when the factual allegations permit "the court to draw the reasonable inference that the
16   defendant is liable for the misconduct alleged." Id. In other words, "the non-conclusory
17   'factual content,' and reasonable inferences from that content, must be plausibly
18   suggestive of a claim entitling the plaintiff to relief." Moss v. U.S. Secret Service, 572
19   F.3d 962, 969 (9th Cir. 2009). "Determining whether a complaint states a plausible claim
20   for relief will . . . be a context-specific task that requires the reviewing court to draw on
21   its judicial experience and common sense." Iqbal, 556 U.S. at 679.
22          In reviewing a motion to dismiss under Rule 12(b)(6), the court must assume the
23   truth of all factual allegations and must construe all inferences from them in the light
24   most favorable to the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.
25   2002); Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Legal
26   conclusions, however, need not be taken as true merely because they are cast in the form
27   of factual allegations. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003); W.
28   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). When ruling on a motion to

                                                     4
                                                                                       19cv0524 GPC JLB
 1   dismiss, a court may consider the facts alleged in the complaint, documents attached to
 2   the complaint, documents relied upon but not attached to the complaint when authenticity
 3   is not contested, and matters of which the court takes judicial notice. Lee v. Los Angeles,
 4   250 F.3d 668, 688-89 (9th Cir. 2001).
 5         Where a motion to dismiss is granted, "leave to amend should be granted 'unless
 6   the court determines that the allegation of other facts consistent with the challenged
 7   pleading could not possibly cure the deficiency.'" DeSoto v. Yellow Freight Sys., Inc.,
 8   957 F.2d 655, 658 (9th Cir. 1992). In other words, where leave to amend would be futile,
 9   the Court may deny leave to amend. See Desoto, 957 F.2d at 658.
10                                            Discussion
11         Defendants have moved to dismiss Plaintiff’s Mandamus and APA claims for four
12   reasons. First, under Rule 12(b)(1), Defendants contend that subject matter jurisdiction is
13   improper because 8 U.S.C. § 1158(d) does not provide Plaintiff with substantive or
14   procedural rights before this Court. Second, under Rule 12(b)(6), Defendants argue that
15   Plaintiff cannot state a claim for relief through either the Mandamus Act or the APA
16   because she fails to establish as a matter of law that the time period for processing her
17   application is unreasonable under the present circumstances. Third, Defendants argue
18   that Plaintiff’s claim regarding the agency’s allocation of resources presents a non-
19   justiciable political question. And finally, Defendants proffer that Plaintiff has failed to
20   state a cognizable due process claim – and even if she had, it would fail. The Court will
21   address these arguments in turn.
22         A. Subject Matter Jurisdiction
23         Defendants contend this Court lacks subject matter jurisdiction because the INA
24   provides no private right of action. 8 U.S.C. § 1158(d)(7). Plaintiff’s primary theory of
25   relief arises from an alleged violation of §§ 1158(d)(5)(A)(ii)-(iii) which, in the absence
26   of exceptional circumstances, requires an initial interview on the asylum application
27   within 45 days and a final administrative adjudication within 180 days after the filing of
28   the application. However, Defendants point out that § 1158(d)(7) precludes a private

                                                   5
                                                                                    19cv0524 GPC JLB
 1   right of action and further states “[n]othing in this subsection shall be construed to create
 2   any substantive or procedural right or benefit that is legally enforceable by any party
 3   against the United States or its agencies or officers or any other person.” (Dkt. No. 8 at
 4   2.) Thus, Defendants submit that this Court lacks the required subject matter jurisdiction.
 5           Plaintiff counters that § 1158(d)(7) “merely points out that, given that asylum is
 6   discretionary in nature, no applicant can compel the granting of the benefit.” (Dkt. No. 7
 7   at 16). Plaintiff explains that an action to compel Defendants to process the application is
 8   substantively different than a demand for approval of the asylum application and is not
 9   precluded by statute. (Id.) As a result, Plaintiff asserts the Court is within its discretion
10   to hear the case and that her claims are not automatically precluded from judicial review.
11   (Id.)
12           Here, Plaintiff alleges Defendants have violated § 1158(d)(5)(A)(ii) by failing to
13   conduct an initial interview in over three years since her application has been pending.
14   However, the INA provides that “[n]othing in this subsection shall be construed to create
15   any substantive or procedural right or benefit that is legally enforceable by any party
16   against the United States or its agencies or officers or any other person. Id. §1158(d)(7).
17   Repeatedly, courts in the Ninth Circuit that have addressed § 1158(d)(7) have declined to
18   conclude that a private right of action exists. See Ms. L v. United States Immigration &
19   Customs Enforcement, 302 F. Supp. 3d 1149, 1168 (S.D. Cal. 2018) (“absent any
20   authority that a private right of action exists [under § 1158(d)(7)], the Court grants
21   Defendants’ motion to dismiss this claim”); Liuqing Zhu v. Cissna, 2019 WL 3064458
22   (C.D. Cal. 2019) (finding that asylum applicants lack a private right of action to enforce
23   the timing requirements of § 1158(d)(5)(A)); Ou v. Johnson, 2016 WL 7238850 (N.D.
24   Cal. 2016) (“Under § 1158, there is no private right of action.”).
25           However, the Court notes that unlike other subsections of the INA, § 1158(d)(7)
26   does not expressly preclude judicial review. Compare § 1158(a)(3) (“No court shall have
27   jurisdiction to review any determination of the Attorney General under paragraph (2).”);
28   § 1158(b)(2)(D) (“No judicial review.”), with § 1158(d)(7) (“No private right of action.

                                                    6
                                                                                     19cv0524 GPC JLB
 1   Nothing in this subsection shall be construed to create any substantive or procedural right
 2   or benefit that is legally enforceable by any party against the United States or its agencies
 3   or officers or any other person.”). Had Congress intended § 1158(d)(7) to be a
 4   jurisdiction-stripping provision, it would have adopted the express language found in §
 5   1158(a)(3) and § 1158(b)(2)(D). Here, such review is not expressly precluded by the
 6   statute and if there was any doubt as to Congressional intent, the well-established
 7   presumption favors judicial review. Kucana v. Holder 558 U.S. 233, 251 (2010) (“We
 8   have consistently applied that interpretive guide to legislation regarding immigration, and
 9   particularly to questions concerning the preservation of federal-court jurisdiction.”).
10   While the statute here denies Plaintiff any private cause of action under the INA, the
11   Court retains subject matter jurisdiction. See L.M. v. Johnson, 150 F. Supp. 3d 202, 210
12   (E.D.N.Y.); see also Lajin v. Radel, No. 19cv52-MMA (BLM), 2019 U.S. Dist. LEXIS
13   125118, at 6 (S.D. Cal. July 26, 2019) (finding that the court possessed subject matter
14   jurisdiction but that Plaintiff did not have a private right of action under INA). In other
15   words, the Court finds that Plaintiff may raise her claim in this Court, but the INA
16   provides her no relief. As a result, in order to proceed in this case, Plaintiff must identify
17   a separate basis for relief.
18          B. Failure to State a Claim
19          Having found that the INA provides no relief, the Court proceeds to determine
20   whether Plaintiff states a claim under the APA, the Mandamus Act, and the due process
21   clause.
22      1. Administrative Procedures Act
23          The APA requires an administrative agency to adjudicate matters presented to it
24   within a “reasonable time.” 5 U.S.C. § 555(b). A reviewing court has discretion to
25   “compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §
26   706(1). An “‘agency action’ includes the whole or a part of an agency rule, order,
27   license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5 U.S.C. §
28   551(13). A reviewing court can only compel an agency to act "if there is 'a specific,

                                                    7
                                                                                     19cv0524 GPC JLB
 1   unequivocal command' placed on the agency to take a 'discrete agency action,' and the
 2   agency has failed to take that action." Vietnam Veterans of Am. v. Cent. Intelligence
 3   Agency, 811 F.3d 1068, 1075 (9th Cir. 2016) (quoting Norton v. S. Utah Wilderness
 4   Alliance, 542 U.S. 55, 63-64 (2004)). “The agency action must be pursuant to a legal
 5   obligation ‘so clearly set forth that it could traditionally have been enforced through a
 6   writ of mandamus.’” Vietnam Veterans, 811 F.3d at 1075-76 (quoting Hells Canyon Pres.
 7   Council v. U.S. Forest Serv., 593 F.3d 923, 932 (9th Cir. 2010)).
 8         Plaintiff asserts that waiting approximately three years for an interview and
 9   adjudication of her asylum application constitutes an unreasonable delay. (Dkt. No. 1 at
10   9.) Defendants counter that the mere passage of time in processing an I-589 application
11   is insufficient to constitute unreasonable delay.
12         When determining whether an agency’s delay is reasonable, Courts apply the
13   “TRAC factors.” The TRAC factors include:
14         (1) the time agencies take to make decisions must be governed by a 'rule of
           reason'; (2) where Congress has provided a timetable or other indication of
15
           the speed with which it expects the agency to proceed in the enabling statute,
16         that statutory scheme may supply content for this rule of reason; (3) delays
           that might be reasonable in the sphere of economic regulation are less
17
           tolerable when human health and welfare are at stake; (4) the court should
18         consider the effect of expediting delayed action on agency activities of a
           higher or competing priority; (5) the court should also take into account the
19
           nature and extent of the interests prejudiced by the delay; and (6) the court
20         need not 'find any impropriety lurking behind agency lassitude in order to
           hold that agency action is unreasonably delayed.
21
22   Independence Mining Co. v. Babbitt, 105 F.3d 502, 507 n.7 (9th Cir. 1997) (quoting
23   Telecomm. Research and Action Ctr. v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984)).
24         The TRAC factors applied here favor the Defendants. The first and second factors
25   require the Court to review the USCIS policy regarding asylum review scheduling. The
26   Defendants have explained at length the policy and historical reasons that have driven the
27   changes to the application processing system which now operates as a Last-In-First-Out
28   (“LIFO”) system. (Dkt. No. 4.) TRAC factor one requires a “rule of reason” for the

                                                   8
                                                                                   19cv0524 GPC JLB
 1   application system and the Defendants have convincingly asserted that LIFO is “a
 2   sensible administrative response to the problem of increased frivolous, fraudulent, or
 3   meritless asylum filings that increase the overall caseload and extend wait periods for all
 4   applicants.” (Dkt. No. 4 at 18).
 5         With respect to the second factor, the Court concludes that Congress has provided
 6   a clear timetable for the processing of asylum applications. 8 U.S.C. §§
 7   1158(d)(5)(A)(ii)-(iii). While the statutory guidelines provide a clear expectation that the
 8   initial interview should commence within 45 days – with a final adjudication to be
 9   completed within 180 days – the plain language of 8 U.S.C. § 1158(d)(5)(A) clarifies that
10   the timing requirements are not mandatory. Thus, the timetable, while clear, does not
11   outweigh the rule of reason which supports the USCIS policies which have caused the
12   challenged delays. The first factor favors the Defendants and the second factor is neutral.
13         The third, fifth, and sixth factors favor the Defendants. Plaintiff asserts concerns
14   that delays in adjudicating asylum claims could render even the strongest claims stale and
15   remote. (Dkt. No. 7 at 20.) Furthermore, Plaintiff contends that she is forced to reside
16   without permanent status which is problematic for securing specialized employment,
17   educational opportunities, home purchasing, car purchasing, and other activities. (Id.)
18   Further, the delay in processing Plaintiff’s application has had a psychological impact.
19   (Dkt. No. 1 at 4.) However, the Court notes Plaintiff continues to reside in the United
20   States pending the processing of her application and is authorized to work pursuant to 8
21   U.S.C. § 1158(d)(2). Although the Court recognizes the difficulty in waiting for the
22   asylum interview and the processing of Plaintiff’s application, the risk to human health
23   and welfare, the potential prejudice of the delay, and the lack of any impropriety behind
24   the delay all favor denial of relief.
25         Furthermore, Plaintiff concedes that the fourth factor, competing priority, favors
26   the Defendants. (Dkt. No. 7 at 20.) Plaintiff recognizes that advancing her asylum
27   application for interview and adjudication may negatively affect other applicants in a
28   similar position. (Id.) Other courts have noted the importance of competing priority in

                                                  9
                                                                                  19cv0524 GPC JLB
 1   resolving TRAC factor analysis ordering that even if all other TRAC factors favored relief,
 2   it was sufficient to deny relief based on the fourth factor alone. Mashpee Wampanoag
 3   Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1100 (2003); In re Barr Laboratories,
 4   Inc., 930 F.2d 72, 75 (1991). Here, granting relief to the Plaintiff simply moves her to
 5   the front of the line at the expense of all other applicants who may not have filed an
 6   application for mandamus relief. Therefore, this factor, and the overall TRAC analysis,
 7   weighs against granting relief.
 8         Defendants observe that findings of unreasonable delay in the adjudication of
 9   immigration applications have been confined to I-485 applications: Bayene v. Napolitano,
10   No. C 12-01149 WHA, 2012 WL 2911838 (N.D. Cal. Jul. 13, 2012); Kahn v. Johnson,
11   65 F.Supp.3d 918 (C.D. Cal. 2014); Islam v. Heinauer, 32 F.Supp.3d 1063 (N.D. Cal.
12   2014). (Dkt. No. 4 at 12.) These I-485 cases are distinguishable and have no bearing on
13   applying the TRAC factors to a case concerning an I-589 application. In Khan and Islam,
14   the courts focused primarily on TRAC factor one, concerning the rule of reason, and the
15   government’s failure to provide sufficient justification for the delay in adjudicating I-485
16   applications. See Islam, 32 F. Supp. 3d at 1072; Khan, 65 F. Supp. 3d at 930. There, the
17   government claimed that the delay was justified by a potential change in policy that may
18   affect the outcome of the I-485 applications at issue, but the courts found that a potential
19   change that may happen at some uncertain date was not a strong enough rule of reason on
20   which to base an extended delay. Meanwhile, in Beyene, the court did not actually find
21   unreasonable delay, noting that the case presented a “close call,” but noted that the
22   petitioner, who had been waiting for five years, could bring a new action in a year, at
23   which time the court may issue a different outcome. Beyene, No. C 12-01149 WHA,
24   2012 WL 2911838, at *9. In contrast, the rule of reason offered in the instant case – i.e.,
25   the LIFO system – has been enacted to prevent fraud and abuse of the asylum system.
26   And finally, while none of the courts found that the length of the delay alone was
27   sufficient to find unreasonable delay, it is nevertheless worth noting that the Plaintiff here
28   has faced a delay of three years, and the plaintiffs in Beyene, Khan, and Islam faced

                                                   10
                                                                                    19cv0524 GPC JLB
 1   delays of at least five years. See Islam, 32 F. Supp. 3d at 1071-72 (“[C]ourts have
 2   generally found delays of four years or less not to be unreasonable. By contrast, many
 3   courts applying the TRAC factors have declined to find that delays exceeding six years
 4   are reasonable.”) (citations omitted).
 5      2. Mandamus Act
 6          Mandamus is a remedy governed by equitable considerations and is only granted in
 7   the exercise of sound discretion. Whitehouse v. Ill. C. R. Co., 349 U.S. 366, 373 (1955).
 8   The Mandamus Act allows a district court to “compel an officer or employee of the
 9   United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C.
10   1361. “Mandamus is an extraordinary remedy and is available to compel a federal
11   official to perform a duty only if: (1) the individual's claim is clear and certain; (2) the
12   official's duty is nondiscretionary, ministerial, and so plainly prescribed as to be free from
13   doubt, and (3) no other adequate remedy is available.” Kildare v. Saenz, 325 F.3d 1078,
14   1084 (9th Cir. 2003) (quoting Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1998)). Even if
15   the test is met, the district court still retains the discretion to deny relief. Johnson v.
16   Reilly, 349 F.3d 1149, 1154 (9th Cir. 2003).
17          Here, Plaintiff’s claim is not clear and certain. Section 1158(d)(7) of the INA
18   makes clear that no provision of § 1158 is subject to a private right of action against the
19   government. Ivantchouk v. United States AG, 417 F. App'x 918, 921 (11th Cir. 2011).
20   Because Plaintiff is not afforded a private right of action against Defendants, she has
21   failed to state a claim for which relief can be granted. As such, the Court concludes that
22   Plaintiff’s claim therefore fails the first prong of the Mandamus Act and she is not
23   entitled to relief.
24      3. Due Process
25          Plaintiff claims that Defendants’ changes to the administrative process of
26   adjudicating pending asylum applications violates her due process rights. (Dkt. No. 1 at
27   8.) Regardless of citizenship, the Due Process Clause of the Constitution protects
28   everyone within the territory of the United States. Zadvydas v. Davis, 533 U.S. 678, 693

                                                    11
                                                                                       19cv0524 GPC JLB
 1   (2001). They must be afforded the opportunity to “be heard at a meaningful time and in a
 2   meaningful manner.” Mathew v. Eldridge, 424 U.S. 319, 333 (1976) (internal quotations
 3   omitted). “Parties claiming denial of due process in immigration cases must, in order to
 4   prevail, ‘allege some cognizable prejudice fairly attributable to the challenged process.’”
 5   Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2nd Cir. 2008) (quoting Lattab v.
 6   Ashcroft, 384 F.3d 8, 20 (1st Cir. 2004)).
 7         Here, the Plaintiff has not suffered a cognizable deprivation of rights because the
 8   plain language of § 1158(d)(7) expressly disclaims any substantive or procedural rights
 9   under the statute. See Vang v. Gonzales, 237 F. App'x 24, 31 (6th Cir. 2007).
10   Furthermore, “the government's delay in scheduling or conducting immigration
11   proceedings does not violate due process.” Id.; see also Mudric v. AG of the United
12   States, 469 F.3d 94, 99 (3d Cir. 2006) (“federal immigration laws do not vest in aliens a
13   constitutional right to have their immigration matters adjudicated in the most expeditious
14   manner possible.”).
15         Another court in this district has already rejected a due process challenge to a delay
16   in adjudicating an asylum proceeding. See Lajin, 2019 WL 3388363 (S.D. Cal. July 26,
17   2019). There, the court relied on a Sixth Circuit decision where the court considered the
18   argument that the government’s 14-year delay in completing the plaintiffs’ asylum
19   proceedings deprived them of due process. Vang v. Gonzales, 237 F. App’x 24 (6th Cir.
20   2007). Specifically, the Sixth Circuit rejected the plaintiffs’ reliance on the 45-day
21   timeframe set out in § 1158(d)(5)(A)(ii), noting that the section plainly clarified that there
22   be no substantive or procedural right or benefit. Id. In Lajin, the court likewise found
23   that a three-and-a-half year delay did not constitute a deprivation of due process. 2019
24   WL 3388363 (S.D. Cal. July 29, 2019). And finally, the Court notes that other courts
25   have found that even longer delays than what Plaintiff has experienced in the
26   immigration context did not violate a plaintiff’s due process rights.
27         Accordingly, the Court sees no reason to depart from established precedent here
28   and finds that Plaintiff has failed to adequately allege a due process violation.

                                                   12
                                                                                    19cv0524 GPC JLB
 1      4. Political Question
 2         To the extent Plaintiff raises a political question, “judicial deference to the
 3   Executive Branch is especially appropriate in the immigration context.” Ins v. Aguirre-
 4   Aguirre, 526 U.S. 415, 425 (1999). Here, Plaintiff argues that, inter alia, the asylum
 5   application process is flawed, lacks reason, is understaffed, and underfunded. (Dkt. No.
 6   1, 7.) However, it is the sole prerogative of Congress to allocate funds and set funding
 7   priorities. See Siwen Zhang v. Cissna, No. CV 18-9696-MWF (JCx), 2019 U.S. Dist.
 8   LEXIS 130884, at 13 (C.D. Cal. Apr. 25, 2019). Moreover, in light of its rulings on the
 9   first three arguments, the Court finds it unnecessary to address the political question
10   argument in further detail. See also Lajin, 2019 WL 3388363 (“The Court declines to
11   analyze the political question argument in light of its rulings on the first four
12   arguments.”)
13                                         CONCLUSION
14         Although parties are typically allowed to amend their pleadings, such leniency
15   does not extent to cases in which any amendment would be an exercise in futility. See
16   Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998); see also Lajin,
17   2019 WL 3388363 (S. D. Cal. July 29, 2019) (dismissing with prejudice a complaint
18   based on similar causes of action and delay in asylum application processing). Based on
19   the reasoning above, the Court concludes that Plaintiff could not feasibly amend her
20   complaint to assert a plausible claim for relief.
21         The Court GRANTS Defendants motion to dismiss and DISMISSES Plaintiff’s
22   Complaint with prejudice and without leave to amend. The Clerk of Court is instructed
23   to enter judgment accordingly and close this case.
24         IT IS SO ORDERED.
25   Dated: October 22, 2019
26
27
28

                                                   13
                                                                                    19cv0524 GPC JLB
